          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                  PLAINTIFFS/
                                        COUNTER-DEFENDANTS

v.                      No. 3:17-cv-151-DPM

DON TATE; and TATE EXPRESS, INC.                DEFENDANTS/
                                          COUNTER-CLAIMANTS

                              ORDER
     For the reasons stated on the record during the 17 June 2019
telephone conference, the motion to enforce, NQ 73, is denied without
prejudice as moot.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge
